Title: To Thomas Jefferson from James Wilkinson, 15 April 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans April 15th. 07
                        
                        I transmit you a duplicate of my last, in which you will perceive my ignorance of the Arrangement, you had
                            made for the Territory of Louisiana; and also of the violent & uncharitable attacks, made on my Character & Conduct, in
                            the publick prints & even on the floor of Congress.—
                        Sunk by the severest domestic Calamity into a State of apathy & despondance, my Mind had fastened upon the
                            “Luxury of Woe” & sought retirement for its indulgence; but the wanton cruel & wicked attacks made on my Honor, have
                            roused me from the Lethargy into which I was falling, have excited my strongest indignation, & determined me to devote
                            my Life, if necessary, to the vindication of my Fame.—
                        I defy Mr. Burr with all his Hellish Acts, His avowed adherents & concealed Friends, their Wealth,
                            influence & Talents; but to you Sir who are best able to decide, I will presume to look for Orders & direction, in
                            relation to time & place—Whether I shall proceed immediately to the seat of Government, or pending the Summer wait
                            Events external & internal in this quarter, and repair thither in autumn preparatory to the meeting of Congress, are
                            points on which I would be grateful for your Opinion & decision.—
                        I know Sir that I have saved this Country from Anarchy at least and I beleive that I have defeated the last
                            Hope of your personal & political Enemies; these reflections passed to the Account of Gratitude & Patriotism, furnish an Endless  of self applause, & will sooth the low of
                            Death: and when the Object ceases to be, the Angry passions will slumber, candor & truth will resume their empire, and
                            Posterity will do Justice to my Name & Services—
                        Adairs audacity & insolence exceeds credibility—This Man came to Kentucky from the frontier of South
                            Carolina about the year 89 or 90; and in the year 91 at the earnest solicitation of Capt Javitt, known to you by the name
                            of Jack Javitt, I appointed Mr. Adair an Aid de Camp, to attend me on an expedition against the Indians of the Wabash; His
                            Conduct pleased me, & afterwards being authorized by General Washington, to Levy a Corps of Mounted Rifle Men I gave Mr
                            Adair the Command, and he served under my Orders four or five Months, here he again acquited Himself to my Satisfaction;— hence the Friendship & confidance which ensued between us, and herein we behold the foundation of his political
                            elevation.—The Letter which I am informed he ascribes to me, as written from Natchitoches, is marked no doubt with all the
                            carelessness of entire confidence; But it could give Him no specific invitation to Time place or object, because it was
                            intended as a preparative to Eve[nts] which the high tone of the
                            Spaniards at the Time, induced me to beleive were inevitable—I have no recollection of the particular manner but I am certain I have explained the motives & import of that
                            Letter & it is Equally certain I have received no Answer to it—But Sir compare the Information hereunto attached, &
                            combine it to Adairs declaration to Lt. Mulford, that I hardly knew Col Burr, & that His visit to this place was to
                            meet two provision Boats, which He expected from the Ohio, and, Independent of every other Testimony, his falsehood &
                            Treachery is manifest.—
                        I tresspass the inclosed deposition on you, under the same motives which have heretofore governed me, in
                            Cases where exparte Testiamony has gone to criminate the Characters of Men of respectability; In this case Capt. Bissell
                            & Judge Bruin are deeply implicated, & I fear on strong grounds, because I have in my possession Bissells furlough for
                            the twenty Days in his own Hand writing, indorsed by the Pen of Judge Bruin which is familiar to me; It is proper however
                            to remark, that Captain Bissell has reported Dunbaugh as a Deserter, & it is due to Justice for me to declare, that I
                            have found Him one of the best officers of his Grade—Yet the Mans reputation is pure & his Testimony carries
                            with it strong Marks of truth, to convict Mr. Burr of infamous Conduct in the Eyes of Morality, & of high misdemeanors
                            in the Eye of the Law—I shall keep this person in safety & subject to the Orders of the Secy. of War—The Information
                            of  has not yet been taken, but I shall endeavour to have it ready for
                            the ensuing Mail.—
                        Having transmited you the Substance of Burrs & Daytons Letters, & finding that my Honor is staked on the
                            Authenticity of those Documents, I must confess I am reluctant to trust them out of my Possession, and the more
                                especially as I apprehend they can be of no avail unless
                            explained & substantiated by my oral Testimony—I must expose Dayton in my own defence, the Man deserves no quarter from
                            me but I pity his Family— The only thing which has hurt me in this Business, is the Horrible innuendo of thrown out by Mr.
                            Randolph, that I meditated Burrs assassination—look Sir at my Instructions to Dinsmoor & the certificate of Governor
                            Claiborne under cover, & Judge whether I have merited this foul insinuation, even from the foul Mouth whence it Spued.—
                        As an illustration of the Characters & Conduct of our Judges here, I send you their recommendation of
                            Workman, one of the most profligate unprincipled & abandoned Scoundrels on Earth, herein we behold the finger & the
                            influence of Prevost—indeed sir the Country is not suited to the Government nor the Government to the Country—On the
                            Jury first convened to try Kerr, Workmans associate, the Jurors were permited to leave their Room, they visited & dined
                            with the Prisoner pending the trial, and Eat his Cake & drank his Wine when in panel—One of them in the Jury Room by
                            name Williamson, the same who is mentioned by Alexander as the friend of Ogdon, drank “damnation to the President, the
                            Constitution & the Laws, and to Him who would not drink the Toast” The Brother of this Young Man is of the House of
                            Meeker Williamson & Pton of this City, to whom Bollmans Letters
                            were in part addressed—He is I understand married to Daytons Daughter descended the Ohio & Mississippi with his Son & in their route called on Burr at Natchez—We have
                            seen certain public functionaries here, affecting much Zeal in the prosecution of Workman & Kerr, merely to save
                            appearances, because we have seen those atrocious Offenders acquited & Caressed, and yet Gentlemen at a thousand Miles
                            distance will say, the Current of Justice is here pure & unobstructed.
                        The information inclosed is from a most confidential source, perhaps it may be employed as a clue, to certain
                            ramifications of the Plot.—
                        I am again exercising my discretion in the face of my orders, under a sense of Duty to you & to the Nation,
                            which may I hope justify my Conduct; The dispositions of the Secretary of War may properly enjoin me, to return the
                            Garrison drawn from the Mobile & Tombigby last Autumn and in the Moment the Detachment was about to sail, I receive
                            advice that the Spaniards were prepared to resist their passage up the Bay of Mobile—beleiving the occasion would not
                            warrant a sudden appeal to Hostilities & the spilling of innocent Blood, I determine to suspend the movement, &
                            addressed Governor Folch for an explanation of his intentions, who answers me that His Troops & vessels of War have
                            orders to resist our passage—His Letter is a bald & an Interesting one—Our Correspondence has been forwarded to the
                            Secretary of War, & a duplicate of it will accompany this Letter—In the mean time I wait explicit orders with
                            impatience & shall avoid the collision of Arms until I receive them.—Here Sir, Almighty God can Witness, I make a great
                            sacrifice of Personal feelings & inclination, to a sense of Duty & the rights of humanity; and instead of seeking the
                            plaudits of the great Mass of the Western People, and the adventurous & discontented every where, by the execution of my
                            Orders & spilling the Blood of the Spaniards, I expose myself to an additional charge of corruption, by the influence of
                            Spanish Gold—It strikes me however, that this conflict of pretensions merits our serious consideration,—Let national
                            rights be respected & Justice be done, compatibly with national Interests & national Dignity—Under present
                            circumstances, the Conquest of Mobile & Pensacola would with the force I can command be but the Work of a fortnight—Give but the Word Sir & I will strike dumb one class of my Slanderers.—I fear I fatigue you and am with sincere respect & attachment.
                        Your faithful & obliged
                        
                            Ja: Wilkinson
                            
                        
                    
   Dunbaugh

               